[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                FILED
                        ________________________     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            May 26, 2006
                               No. 05-13891               THOMAS K. KAHN
                           Non-Argument Calendar              CLERK
                         ________________________

                      D. C. Docket No. 00-00006-CR-JAL

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                   versus

MOSHE SHEMESH,
a.k.a. Eli Shemesh,

                                                         Defendant-Appellant.


                         ________________________

                               No. 05-13892
                           Non-Argument Calendar
                         _______________________

                      D. C. Docket No. 98-00784-CR-JAL

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,
                                       versus

MOSHE SHEMESH,

                                                                Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                   (May 26, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Moshe Shemesh appeals his 78-month sentence for importation of

heroin, in violation of 21 U.S.C. § 952(a), and contempt of court, in violation of 18

U.S.C. § 401(3). On appeal, Shemesh argues that the district court clearly erred by

(1) failing to give him the three-point acceptance-of-responsibility reduction, (2)

refusing to give him a minor-role reduction, and (3) imposing an unreasonable

sentence. After careful review, we affirm.

      A district court's determination that a defendant is not entitled to a reduction

for acceptance of responsibility is reviewed for clear error. United States v.

Calhoon, 97 F.3d 518, 531 (11th Cir. 1996). A district court’s decision regarding

acceptance of responsibility “will not be set aside unless the facts in the record



                                          2
clearly establish that a defendant has accepted personal responsibility.” United

States v. Sawyer, 180 F.3d 1319, 1323 (11th Cir. 1999). Under the Sentencing

Guidelines, a defendant who “clearly demonstrates acceptance of responsibility

for his offense” may be eligible for a two- or three-level reduction in offense level.

U.S.S.G. § 3E1.1. The commentary states that conduct resulting in an

enhancement for obstruction of justice “ordinarily indicates that the defendant has

not accepted responsibility for his criminal conduct.” U.S.S.G. § 3E1.1 comment.

(n.4). However, the commentary further states that there may be “extraordinary

cases” in which both adjustments may apply. Id.

      Because the record demonstrates that Shemesh again broke the law by

fleeing the country before he was sentenced for his heroin offense, the district court

did not clearly err by finding that he was not entitled to an acceptance of

responsibility reduction.

      Shemesh next argues that he was entitled to a two-level reduction for

playing a minor role because, as a mere internal carrier of the heroin, not a supplier

or distributor, he was a replaceable, non-integral participant in the ongoing drug

importation scheme.

      We review a district court’s decision of whether to grant a minor-role

reduction for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.



                                           3
1999) (en banc). Minor participants may receive a two-level reduction to their

base offense levels. U.S.S.G. § 3B1.2(b). A minor participant in the offense

“means any participant who is less culpable than most other participants, but

whose role could not be described as minimal.” U.S.S.G. § 3B1.2, comment. (n.3).

The defendant has the burden of establishing his role by a preponderance of

evidence. De Varon, 175 F.3d at 937. For a sentencing court to determine whether

to grant a minor-role reduction, it considers two principles. Id. at 940. First, the

court must measure the defendant’s role against the relevant conduct for which he

is being held accountable. Id. We have noted that “[o]nly if the defendant can

establish that she played a relatively minor-role in the conduct for which she has

already been held accountable - not a minor role in any larger criminal conspiracy -

should the district court grant” a minor-role reduction. Id. at 944. The second

prong of the minor-role reduction analysis permits a district court, “where the

record evidence is sufficient . . . [, to] measure the defendant’s conduct against that

of other participants in the criminal scheme attributed to the defendant.” Id. at 934.

      Because Shemesh played an equally important role in the importation of the

heroin for which he was held accountable, we conclude that the district court did

not clearly err in not granting him a minor-role reduction.

      Shemesh finally argues that his sentence was unreasonable, considering the



                                           4
18 U.S.C. § 3553(a) factors. After United States v. Booker, 543 U.S. 220, 261, 125

S. Ct. 738, 765, 160 L. Ed. 2d 621 (2005), we review sentences under the advisory

guideline regime for “unreasonable[ness].” Following the Booker decision, we

have stated that the district court first must correctly calculate the defendant's

guideline range, then, using the § 3553(a) sentencing factors, the court can impose

a more severe or more lenient sentence, as long as it is reasonable. United States v.

Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005). The relevant § 3553(a) factors

are:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need for the sentence imposed
       (A) to reflect the seriousness of the offense, to promote respect for the
       law, and to provide just punishment for the offense; (B) to afford
       adequate deterrence to criminal conduct; (C) to protect the public
       from further crimes of the defendant; and (D) to provide the defendant
       with needed [treatment]; (3) the kinds of sentences available; (4) the
       kinds of sentence and the sentencing range. . .; (6) the need to avoid
       unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and (7) the
       need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 260-61, 125 S. Ct. at 765-66. There is

no requirement, however, that the district court engage in a detailed, step-by-step

analysis of every factor, as we have held, “nothing in Booker or elsewhere requires

the district court to state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,



                                            5
426 F.3d 1324, 1329 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id. A sentence within the advisory

guideline range is not per se reasonable, but is expected to be reasonable. See id.

(“when the district court imposes a sentence within the advisory Guidelines range,

we ordinarily will expect that choice to be a reasonable one.”). In Scott, we, after

holding that a district court's statement that it had considered the § 3553(a) factors

alone is sufficient in post-Booker sentences, concluded that the defendant’s

sentence was reasonable because the district court accurately calculated the

guideline range, and the defendant's sentence at the low end of the range reflected

the court's consideration of his evidence in mitigation. See Scott, 426 F.3d at 1329-

30.

      Here, the record demonstrates that the district court considered both the §

3553(a) factors and the parties’ arguments in sentencing Shemesh, and, therefore,

his sentence was reasonable. Accordingly, we affirm Shemesh’s sentence.

      AFFIRMED.




                                           6